UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1890


TEMPIE ANN BELL,

                Plaintiff - Appellant,

          v.

ERIC K. SHINSEKI, Secretary, Department of Veterans Affairs,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cv-00057-WO-LPA)


Submitted:   August 26, 2014             Decided:   September 16, 2014


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel F. Read, Durham, North Carolina, for Appellant. Lynne P.
Klauer, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               On August 10, 2010, Tempie Ann Bell was injured while

working for the United States Department of Veterans Affairs

(“Defendant”)         and    was    unable       to    return    to       work.          Defendant

granted Bell leave until November 14, 2010, but required her to

return    to    work       thereafter.          Bell    failed       to        comply,     and   on

February 25, 2011, Defendant terminated her for being absent

without leave, effective March 11, 2011.                        Bell filed a complaint

alleging that Defendant discriminated against her on the basis

of her disability and retaliated against her for engaging in

protected activities, in violation of the Rehabilitation Act, 29

U.S.C. §§ 701–796l (2012), amended by Workforce Innovation and

Opportunity         Act,    Pub.    L.    No.    113-128,       §§ 401-488,            128     Stat.

1425,    1631-94       (2014).           The    district        court          granted    summary

judgment       to    Defendant       on       these    claims,           and    Bell     appeals.

Finding no reversible error, we affirm.

               We review a district court’s order granting summary

judgment   de       novo.        D.L.    ex     rel.   K.L.     v.       Balt.    Bd.     of    Sch.

Comm’rs, 706 F.3d 256, 258 (4th Cir. 2013).                              Summary judgment is

appropriate only where “there is no genuine issue as to any

material fact and . . . the movant is entitled to judgment as a

matter of law.”             Seremeth v. Bd. of Cnty. Comm’rs Frederick

Cnty., 673 F.3d 333, 336 (4th Cir. 2012) (internal quotation

marks    omitted).          In     determining         whether       a    genuine        issue    of

                                                 2
material fact exists, we “view[] the facts and the reasonable

inferences         therefrom     in       the    light       most    favorable      to    the

nonmoving party.”           Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.

2011).

              To     establish        a     prima         facie    case     of    disability

discrimination, a plaintiff must prove that she is “qualified,”

by   showing       that   either      (1)    “she     could       perform   the   essential

functions of the job, i.e., functions that bear more than a

marginal      relationship         to     the       job    at     issue,”    or   (2)     some

“reasonable accommodation by the employer would enable [her] to

perform those functions.”                 Tyndall v. Nat’l Educ. Ctrs., Inc.,

31 F.3d 209,    213   (4th      Cir.      1994)      (internal      quotation      marks

omitted); see Reynolds v. Am. Nat’l Red Cross, 701 F.3d 143, 150

(4th Cir. 2012) (discussing prima facie case under Americans

with Disabilities Act for discriminatory discharge claim).                                The

district court found that Bell was not qualified because she

could not perform her job and no reasonable accommodations would

enable her to do so.             Bell argues that, even if she could not

have continued in her current nursing position, she could have

worked in an administrative capacity.                             However, Bell has not

produced evidence that there were any positions available at the

time     of   her     termination         that       she    was     qualified     to     fill.

Moreover, as the district court noted, Bell’s absence from work

left her unable to perform any job.                         See Byrne v. Avon Prods.,

                                                3
Inc., 328 F.3d 379, 381 (7th Cir. 2003).                     Because Bell failed to

show that she was qualified for her position, summary judgment

on her disability claim was proper.

            Because      Bell      presented          no     direct    evidence       of

retaliation, we analyze her retaliation claim under the familiar

burden-shifting       framework         established        in     McDonnell     Douglas

Corp. v. Green, 411 U.S. 792 (1973).                   See Ennis v. Nat’l Ass’n

of Bus. & Educ. Radio, Inc., 53 F.3d 55, 57–58 (4th Cir. 1995).

“In the McDonnell Douglas framework, the plaintiff must first

establish   a    prima    facie     case       of   retaliation,      whereupon      the

burden shifts to the employer to establish a legitimate non-

retaliatory reason for the action.”                  Price v. Thompson, 380 F.3d
209, 212 (4th Cir. 2004).               If the employer meets this burden,

“the   plaintiff   then     must    show       that    the      employer’s    proffered

reasons are pretextual . . . by showing that the explanation is

unworthy    of     credence        or     by        offering      other      forms   of

circumstantial           evidence          sufficiently             probative         of

[retaliation].”           Id.   (internal           quotation       marks     omitted).

Throughout this process, the plaintiff bears the ultimate burden

of “establish[ing] that . . . her protected activity was a but-

for cause of the alleged adverse action by the employer.”                        Univ.

Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2534 (2013).

            The district court found that Defendant had proffered

a legitimate non-retaliatory reason for her termination — her

                                           4
continued     absence    —     and   that       Bell   had    failed   to    forecast

sufficient     evidence        to    establish         that    this    reason      was

pretextual.     To establish pretext, Bell relies on evidence that

her supervisors were hostile to her.                     However, even assuming

that such hostility existed, Bell’s prolonged absence, with no

indication that she would be able to return to work in the near

future, makes it implausible that she would have been retained

regardless of her supervisors’ feelings about her.                      Because the

evidence did not allow the reasonable inference that Bell would

not have been terminated but for her protected activity, summary

judgment on this issue was proper.

             Accordingly, we affirm the entry of summary judgment

in favor of Defendant.          We deny Bell’s pending motions to file a

supplemental document and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this    court   and      argument     would    not   aid   the

decisional process.

                                                                             AFFIRMED




                                            5